Case 5:19-cv-00077-GNS-LLK Document 26 Filed 04/27/20 Page 1 of 2 PageID #: 243




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                       AT PADUCAH
                                CASE NO. 5:19-cv-00077-GNS-LLK

                                      ELECTRONICALLY FILED

 MARY LAWS                                                                          PLAINTIFF

 v.                                AGREED ORDER OF DISMISSAL

 WAL-MART STORES EAST, LIMITED                                                    DEFENDANT
 PARTNERSHIP

                                               *****


         Upon joint motion of the parties, and this Court being advised that this matter has been

 resolved in its entirety as to all parties;

         IT IS HEREBY ORDERED that all claims asserted by the Plaintiff against the Defendant

 are hereby DISMISSED WITH PREJUDICE in their entirety, with all parties to bear their own

 costs and attorney fees.
Case 5:19-cv-00077-GNS-LLK Document 26 Filed 04/27/20 Page 2 of 2 PageID #: 244




 HAVE SEEN AND AGREED TO:

 /s/Felix H. Sharpe II
 Christopher R. Cashen
 DINSMORE & SHOHL LLP
 City Center
 100 West Main Street, Suite 900
 Lexington, KY 40507
 T: (859) 425-1000
 chris.cashen@dinsmore.com

 and

 Felix H. Sharpe II
 Dinsmore & Shohl LLP
 101 S. Fifth Street, Suite 2500
 Louisville, KY 40202
 Telephone: (502) 540-2300
 felix.sharpe@dinsmore.com

 Counsel for Defendant, Wal-Mart Stores East,
 Limited Partnership




 __/s/Aaron Harper (with permission)_______
 Aaron Harper
 Mark Edwards
 EDWARDS & KAUTZ, PLLC
 222 Walter Jetton Blvd.
 P.O. Box 1837
 Paducah, Kentucky 42002
 (270) 442-9000
 Counsel for Plaintiff




 16352427.1




                                                2
